IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-94-710-CR


EX PARTE: JERRY LADON GREEN,

	APPELLANT



 

FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT

NO. 7254, HONORABLE CLAYTON E. EVANS, JUDGE PRESIDING
 



PER CURIAM
	Jerry Ladon Green is an inmate in the San Saba prison unit operated by the
institutional division of the Texas Department of Criminal Justice.  On August 16, 1994, Green
filed a petition for writ of habeas corpus in the court below.  The petition was given the cause
number shown above.  Apparently, the writ did not issue.  The transcript forwarded to this Court
by the district clerk contains only copies of the original and supplemental petitions for writ of
habeas corpus, with related motions and correspondence.  The transcript contains neither an order
denying relief nor a notice of appeal.  Under the circumstances, there is nothing to appeal and this
Court is without jurisdiction.
	In his petition, Green claims that his confinement is unlawful because his parole
was improperly revoked.  This claim is properly raised in a post-conviction habeas corpus
proceeding pursuant to article 11.07 of the Code of Criminal Procedure.  Tex. Code Crim. Proc.
Ann. art. 11.07 (West 1977 & Supp. 1994); see Ex parte Martinez, 742 S.W.2d 289 (Tex. Crim.
App. 1987).  Under the statute, the writ application is filed in the court in which the applicant was
convicted, which makes findings and forwards them to the Court of Criminal Appeals.  Art.
11.07, § 2.  Green's petition recites that he is confined as a result of his conviction in the 184th
District Court of Harris County in cause number 406875.  The San Saba County district clerk
should transfer Green's petition for writ of habeas corpus to the Harris County district clerk.  Ex
parte Alexander, 861 S.W.2d 921 (Tex. Crim. App. 1993).
	The appeal is dismissed.

Before Justices Powers, Aboussie and B. A. Smith
Dismissed
Filed:   December 14, 1994
Do Not Publish